DETAILED ACTION
Claims 1-23 are pending. Applicant’s submission filed on 05/26/2022 for a request for continued examination has been entered, and claims dated 05/26/2022 are being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims dated 05/26/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, 9, 13-16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kusano et al. (US 20190077398 A1), in view of Bongio Karrman et al. (US 20210096241 A1) and herein after will be referred to as Kusano and Karrman respectively.

Regarding claim 1, Kusano teaches a computer-implemented method ([0091] “modules can be implemented as computer-readable program code”) for operating an autonomous driving vehicle (ADV) ([0071] “the vehicle 100 is an autonomous vehicle”)
the method comprising: determining, by a processor, an obstacle state evolution of a spatial position of a moving obstacle over a period of time determined by using a long short-term memory network ([0038] “For example, the prediction module 230 implements the S-RNN 250 to represent an ith vehicle at each time step t with the following state vector vi=[xi, yi, ψi, nl, nr, nt]T, where x and y are the absolute positions of the vehicle in meters in the world-fixed frame”; [0047] To convert the graph 400 into the Structural RNN (S-RNN) 250, long short-term memory units (LSTMs) are used to represent each of the factors as factorRNNs; see Fig. 5, 510, 520, 530; also the S-RNN is used to obtain obstacle state evolution: ([0038] “For example, the prediction module 230 implements the S-RNN 250 to represent an ith vehicle at each time step t with the following state vector vi=[xi, yi, ψi, nl, nr, nt]T, where x and y are the absolute positions of the vehicle in meters in the world-fixed frame”); 

The examiner has interpreted with the broadest reasonable interpretation that determining an obstacle state evolution is mapped to determining a vehicle (obstacle) position over a period of time.

determining, by the processor, a lane-obstacle relation evolution of the moving obstacle with each of one or more lanes near the moving obstacle over the period of time based on the moving obstacle's changing relation with each of the one or more lanes ([0038] “the prediction module 230 implements the S-RNN 250 to represent an ith vehicle at each time step t with the following state vector vi=[xi, yi, ψi, nl, nr, nt]T, where x and y are the absolute positions of the vehicle in meters in the world-fixed frame, ψ is a heading angle of the vehicle in radians, nl is the number of lanes to the left of the vehicle, nr is the number of lanes to the right of the vehicle, and nt is the number of total lanes on the roadway in the direction of travel of the vehicle 100.”)

The examiner has interpreted with the broadest reasonable interpretation mapped that determining a lane-obstacle relation evolution is mapped to determining a vehicle position relative to one or more lanes over a period of time. In the cited document, the obstacle positions are in relation to the lanes to the left and right of the obstacle.

predicting, by the processor, an intended movement of the moving obstacle based on the obstacle state evolution and the lane-obstacle evolution ([0038] “the lane prediction system 170 provides a processing framework in the form of the S-RNN 250 that accepts electronic inputs including at least the pose information and lane information (e.g., a number and configuration of lanes) and produces lane change predictions.”; [0061] “The pose information is comprised of a position, orientation, and trajectory of the nearby vehicle.”);
planning, by the processor, a trajectory of the ADV to control the ADV to avoid a collision with the moving obstacle based on the predicted intended movement of the moving obstacle and ([0066] “Thus, the autonomous driving module 160 generates a path that is adjusted to avoid a collision with the nearby vehicle that is changing lanes.”);
controlling, by the processor, the ADV to navigate on the planned trajectory of the ADV ([0089] “The processor(s) 110, the lane prediction system 170, and/or the autonomous driving module(s) 160 may be operable to control the navigation and/or maneuvering of the vehicle 100 by controlling one or more of the vehicle systems 140 and/or components thereof”; [0098] controls the processing system such that it carries out the methods described herein).
Kusano does not explicitly teach an obstacle state evolution of a spatial position of a moving obstacle over a period of time determined by using a multi-layer perception (MLP) network.
However, Karrman teaches an obstacle state evolution of a spatial position of a moving obstacle over a period of time determined by using a multi-layer perception (MLP) network (Fig. 4 multi-layer perceptron 406 neural network 410 in radar-based perception system 400 to output object trajectory and state representation 412-418; supported by [0043-0045]; Fig. 5. Generate semantic state-based representation step 518 supported by [0056] determine physical position of object; [0065] In at least one example, the components discussed herein may send their respective outputs to the one or more computing device(s) 630 at a particular frequency, after a lapse of a predetermined period of time, in near real-time, etc.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the obstacle state evolution of a spatial position of a moving obstacle over a period of time determined by using a long short-term memory network to include the teachings of Karrman to include an obstacle state evolution of a spatial position of a moving obstacle over a period of time determined by using a multi-layer perception (MLP) network for the motivation of improving to the perception system/network, and by extension, “improving the operational safety of autonomous vehicle” (Karrman [0001]), and still predictably resulting in determining an obstacle state evolution of a spatial position of a moving obstacle over a period of time.

Regarding claim 2, Kusano teaches the method of claim 1. 
Kusano also teaches further comprising generating a spatiotemporal graph (Fig. 4 and Fig. 5)
based on the spatial position of the moving obstacle ([0045] graph 400 is permitted to take into account spatiotemporal interactions between each of the vehicles used in each factor.; in Fig. 5 v0 – v5 contain pose information of the nearby vehicles: [0038] vi=[xi, yi, ψi, nl, nr, nt]T)
and the lane-obstacle relation evolution of the moving obstacle with each of the one or more lanes ([0033] “To model lane - wise interactions , the graphical model includes individual factors for the right , left , and same lanes that combines the sensor data 260 (e.g. , pose and map - based data ) about the nearby vehicles that are within respective lanes”).
The examiner understands in the cited document both Fig. 4 and Fig. 5 are spatiotemporal graphs. Fig. 5 is derived from Fig. 4 ([0033] “S-RNN 250 is derived from, for example, a graphical model that captures spatiotemporal interactions between the nearby vehicles in the same and adjacent lanes.”; [0036] “The S - RNN 250 that is derived from the factor graph 400 employs the interpretable, high - level spatiotemporal structure of the factor graph 400 while using RNN units specifically to learn rich, nonlinear factor and node functions represented in the factor graph 400.”)

Regarding claim 7, Kusano teaches the method of claim 1.
Kusano, also teaches wherein the obstacle state evolution of the spatial position of the moving obstacle over the period of time is determined by using at least one of a long short-term memory (LSTM) network ([0047] To convert the graph 400 into the Structural RNN (S-RNN) 250, long short-term memory units (LSTMs) are used to represent each of the factors as factorRNNs; see Fig. 5, 510, 520, 530; also the S-RNN is used to obtain obstacle state evolution: ([0038] “For example, the prediction module 230 implements the S-RNN 250 to represent an ith vehicle at each time step t with the following state vector vi=[xi, yi, ψi, nl, nr, nt]T, where x and y are the absolute positions of the vehicle in meters in the world-fixed frame”)

Regarding claim 8, Kusano teaches the method of claim 1, 
Kusano also teaches wherein the lane-obstacle relation evolution of the moving obstacle to each of the one or more lanes over the period of time is determined by using at least one of a long short-term memory (LSTM) network or a multi-layer perceptron (MLP) network ([0047] To convert the graph 400 into the Structural RNN (S-RNN) 250, long short-term memory units (LSTMs) are used to represent each of the factors as factorRNNs; see Fig. 5, 510, 520, 530; also the S-RNN is used to obtain lane-obstacle relation evolution: [0038] “the prediction module 230 implements the S-RNN 250 to represent an ith vehicle at each time step t with the following state vector vi=[xi, yi, ψi, nl, nr, nt]T, where x and y are the absolute positions of the vehicle in meters in the world-fixed frame, ψ is a heading angle of the vehicle in radians, nl is the number of lanes to the left of the vehicle, nr is the number of lanes to the right of the vehicle, and nt is the number of total lanes on the roadway in the direction of travel of the vehicle 100.”)

Regarding claim 9, Kusano teaches the method of claim 1.
Kusano also teaches further comprising determining an aggregated lane encoding (Fig. 5; lanes are aggregated (concatenate step) and combined to produce output 540) 
indicating the intended movement of the moving obstacle, wherein the intended movement of the moving obstacle is predicted further based on the aggregated lane encoding ([0049] and as output “ytf is the prediction output for the future lane change maneuver that will occur tf+f steps into the future”).

Regarding claim 13, Kusano teaches a non-transitory machine-readable medium having instructions stored therein which when executed by a processor, cause the processor to perform operations of operating ([0009] “The non-transitory computer-readable medium stores instructions that when executed by one or more processors cause the one or more processors to perform the disclosed functions”) 
an autonomous driving vehicle (ADV) ([0071] the vehicle 100 is an autonomous vehicle), the operations comprising:
determining an obstacle state evolution of a spatial position of a moving obstacle over a period of time determined by using a long short-term memory network ([0047] To convert the graph 400 into the Structural RNN (S-RNN) 250, long short-term memory units (LSTMs) are used to represent each of the factors as factorRNNs; see Fig. 5, 510, 520, 530; also the S-RNN is used to obtain obstacle state evolution: ([0038] “For example, the prediction module 230 implements the S-RNN 250 to represent an ith vehicle at each time step t with the following state vector vi=[xi, yi, ψi, nl, nr, nt]T, where x and y are the absolute positions of the vehicle in meters in the world-fixed frame”); 
The examiner has interpreted with the broadest reasonable interpretation that determining an obstacle state evolution is mapped to determining a vehicle (obstacle) position over a period of time.
determining a lane-obstacle relation evolution of the moving obstacle with each of one or more lanes near the moving obstacle over the period of time based on the moving obstacle’s changing relation with each of the one or more lanes ([0038] “the prediction module 230 implements the S-RNN 250 to represent an ith vehicle at each time step t with the following state vector vi=[xi, yi, ψi, nl, nr, nt]T, where x and y are the absolute positions of the vehicle in meters in the world-fixed frame, ψ is a heading angle of the vehicle in radians, nl is the number of lanes to the left of the vehicle, nr is the number of lanes to the right of the vehicle, and nt is the number of total lanes on the roadway in the direction of travel of the vehicle 100.”);
The examiner has interpreted with the broadest reasonable interpretation mapped that determining a lane-obstacle relation evolution is mapped to determining a vehicle position relative to one or more lanes over a period of time. In the cited document, the obstacle positions are in relation to the lanes to the left and right of the obstacle.
predicting an intended movement of the moving obstacle based on the obstacle state evolution and the lane-obstacle evolution ([0038] “the lane prediction system 170 provides a processing framework in the form of the S-RNN 250 that accepts electronic inputs including at least the pose information and lane information (e.g., a number and configuration of lanes) and produces lane change predictions.”; [0061] “The pose information is comprised of a position, orientation, and trajectory of the nearby vehicle.”);
planning a trajectory of the ADV to control the ADV to avoid a collision with the moving obstacle based on the predicted intended movement of the moving obstacle ([0066] “Thus, the autonomous driving module 160 generates a path that is adjusted to avoid a collision with the nearby vehicle that is changing lanes.”); and
controlling the ADV to navigate based on the planned trajectory of the ADV ([0089] “The processor(s) 110, the lane prediction system 170, and/or the autonomous driving module(s) 160 may be operable to control the navigation and/or maneuvering of the vehicle 100 by controlling one or more of the vehicle systems 140 and/or components thereof”; [0098] controls the processing system such that it carries out the methods described herein).
Kusano does not explicitly teach an obstacle state evolution of a spatial position of a moving obstacle over a period of time determined by using a multi-layer perception (MLP) network.
However, Karrman teaches an obstacle state evolution of a spatial position of a moving obstacle over a period of time determined by using a multi-layer perception (MLP) network (Fig. 4 multi-layer perceptron 406 neural network 410 in radar-based perception system 400 to output object trajectory and state representation 412-418; supported by [0043-0045]; Fig. 5. Generate semantic state-based representation step 518 supported by [0056] determine physical position of object; [0065] In at least one example, the components discussed herein may send their respective outputs to the one or more computing device(s) 630 at a particular frequency, after a lapse of a predetermined period of time, in near real-time, etc.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the obstacle state evolution of a spatial position of a moving obstacle over a period of time determined by using a long short-term memory network to include the teachings of Karrman to include an obstacle state evolution of a spatial position of a moving obstacle over a period of time determined by using a multi-layer perception (MLP) network for the motivation of improving to the perception system/network, and by extension, “improving the operational safety of autonomous vehicle” (Karrman [0001]), while still resulting in determining an obstacle state evolution of a spatial position of a moving obstacle over a period of time in a predictable manner.

Regarding claim 14, Kusano teaches the non-transitory machine-readable medium of claim 13.
Kusano also teaches wherein the operations further comprise generating a spatiotemporal graph (Fig. 4 and Fig. 5)
based on the spatial position of the moving obstacle ([0045] graph 400 is permitted to take into account spatiotemporal interactions between each of the vehicles used in each factor.; in Fig. 5 v0 – v5 contain pose information of the nearby vehicles: [0038] vi=[xi, yi, ψi, nl, nr, nt]T)
and the lane-obstacle relation evolution of the moving obstacle with each of the one or more lanes ([0033] “To model lane - wise interactions , the graphical model includes individual factors for the right , left , and same lanes that combines the sensor data 260 (e.g. , pose and map - based data ) about the nearby vehicles that are within respective lanes”).
The examiner understands in the cited document both Fig. 4 and Fig. 5 are spatiotemporal graphs. Fig. 5 is derived from Fig. 4 ([0033] “S-RNN 250 is derived from, for example, a graphical model that captures spatiotemporal interactions between the nearby vehicles in the same and adjacent lanes.”; [0036] “The S - RNN 250 that is derived from the factor graph 400 employs the interpretable, high - level spatiotemporal structure of the factor graph 400 while using RNN units specifically to learn rich, nonlinear factor and node functions represented in the factor graph 400.”)

Regarding claim 15, Kusano teaches the non-transitory machine-readable medium of claim 13.
Kusano also teaches wherein the obstacle state evolution of the spatial position of the moving obstacle over the period of time is determined by using at least one of a long short-term memory (LSTM) network ([0047] To convert the graph 400 into the Structural RNN (S-RNN) 250, long short-term memory units (LSTMs) are used to represent each of the factors as factorRNNs; see Fig. 5, 510, 520, 530; also the S-RNN is used to obtain obstacle state evolution: ([0038] “For example, the prediction module 230 implements the S-RNN 250 to represent an ith vehicle at each time step t with the following state vector vi=[xi, yi, ψi, nl, nr, nt]T, where x and y are the absolute positions of the vehicle in meters in the world-fixed frame”), 
and wherein the lane-obstacle relation evolution of the moving obstacle to each of the one or more lanes over the period of time is determined by using at least one of a long short-term memory (LSTM) network or a multi-layer perceptron (MLP) network ([0047] To convert the graph 400 into the Structural RNN (S-RNN) 250, long short-term memory units (LSTMs) are used to represent each of the factors as factorRNNs; see Fig. 5, 510, 520, 530; also the S-RNN is used to obtain lane-obstacle relation evolution: [0038] “the prediction module 230 implements the S-RNN 250 to represent an ith vehicle at each time step t with the following state vector vi=[xi, yi, ψi, nl, nr, nt]T, where x and y are the absolute positions of the vehicle in meters in the world-fixed frame, ψ is a heading angle of the vehicle in radians, nl is the number of lanes to the left of the vehicle, nr is the number of lanes to the right of the vehicle, and nt is the number of total lanes on the roadway in the direction of travel of the vehicle 100.”)

Regarding claim 16, Kusano teaches the non-transitory machine-readable medium of claim 13.
Kusano also teaches wherein the operations further comprise determining an aggregated lane encoding (Fig. 5; lanes are aggregated (concatenate step) and combined to produce output 540) 
indicating the intended movement of the moving obstacle, wherein the intended movement of the moving obstacle is predicted further based on the aggregated lane encoding. ([0049] and as output “ytf is the prediction output for the future lane change maneuver that will occur tf+f steps into the future”)

Regarding claim 20, Kusano teaches a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations ([0091] One or more of the modules can be a component of the processor(s) 110, or one or more of the modules can be executed on and/or distributed among other processing systems to which the processor(s) 110 is operatively connected. Alternatively, or in addition, one or more data store 115 may contain such instruction”),
the operations including determining an obstacle state evolution of a spatial position of a moving obstacle over a period of time determined by using a long short-term memory network ([0047] To convert the graph 400 into the Structural RNN (S-RNN) 250, long short-term memory units (LSTMs) are used to represent each of the factors as factorRNNs; see Fig. 5, 510, 520, 530; also the S-RNN is used to obtain obstacle state evolution: ([0038] “For example, the prediction module 230 implements the S-RNN 250 to represent an ith vehicle at each time step t with the following state vector vi=[xi, yi, ψi, nl, nr, nt]T, where x and y are the absolute positions of the vehicle in meters in the world-fixed frame”); 
The examiner has interpreted with the broadest reasonable interpretation that determining an obstacle state evolution is mapped to determining a vehicle (obstacle) position over a period of time.
determining a lane-obstacle relation evolution of the moving obstacle with each of one or more lanes near the moving obstacle over the period of time based on the moving obstacle’s changing relation with each of the one or more lanes ([0038] “the prediction module 230 implements the S-RNN 250 to represent an ith vehicle at each time step t with the following state vector vi=[xi, yi, ψi, nl, nr, nt]T, where x and y are the absolute positions of the vehicle in meters in the world-fixed frame, ψ is a heading angle of the vehicle in radians, nl is the number of lanes to the left of the vehicle, nr is the number of lanes to the right of the vehicle, and nt is the number of total lanes on the roadway in the direction of travel of the vehicle 100”);
The examiner has interpreted with the broadest reasonable interpretation mapped that determining a lane-obstacle relation evolution is mapped to determining a vehicle position relative to one or more lanes over a period of time. In the cited document, the obstacle positions are in relation to the lanes to the left and right of the obstacle.
predicting an intended movement of the moving obstacle based on the obstacle state evolution and the lane-obstacle evolution ([0038] “the lane prediction system 170 provides a processing framework in the form of the S-RNN 250 that accepts electronic inputs including at least the pose information and lane information (e.g., a number and configuration of lanes) and produces lane change predictions.”; [0061] “The pose information is comprised of a position, orientation, and trajectory of the nearby vehicle.”) and;
planning a trajectory of the ADV to control the ADV to avoid a collision with the moving obstacle based on the predicted intended movement of the moving obstacle ([0066] “Thus, the autonomous driving module 160 generates a path that is adjusted to avoid a collision with the nearby vehicle that is changing lanes.”)
controlling the ADV to navigate based on the planning trajectory of the ADV ([0089] “The processor(s) 110, the lane prediction system 170, and/or the autonomous driving module(s) 160 may be operable to control the navigation and/or maneuvering of the vehicle 100 by controlling one or more of the vehicle systems 140 and/or components thereof”; [0098] controls the processing system such that it carries out the methods described herein).
Kusano does not explicitly teach an obstacle state evolution of a spatial position of a moving obstacle over a period of time determined by using a multi-layer perception (MLP) network.
However, Karrman teaches an obstacle state evolution of a spatial position of a moving obstacle over a period of time determined by using a multi-layer perception (MLP) network (Fig. 4 multi-layer perceptron 406 neural network 410 in radar-based perception system 400 to output object trajectory and state representation 412-418; supported by [0043-0045]; Fig. 5. Generate semantic state-based representation step 518 supported by [0056] determine physical position of object; [0065] In at least one example, the components discussed herein may send their respective outputs to the one or more computing device(s) 630 at a particular frequency, after a lapse of a predetermined period of time, in near real-time, etc.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the obstacle state evolution of a spatial position of a moving obstacle over a period of time determined by using a long short-term memory network to include the teachings of Karrman to include an obstacle state evolution of a spatial position of a moving obstacle over a period of time determined by using a multi-layer perception (MLP) network for the motivation of improving to the perception system/network, and by extension, “improving the operational safety of autonomous vehicle” (Karrman [0001]), while still resulting in determining an obstacle state evolution of a spatial position of a moving obstacle over a period of time in a predictable manner.

Regarding claim 21, Kusano teaches the data processing system of claim 20. 
Kusano also teaches wherein the operations further include generating a spatiotemporal graph (Fig. 4 and Fig. 5)
 based on the spatial position of the moving obstacle ([0045] graph 400 is permitted to take into account spatiotemporal interactions between each of the vehicles used in each factor.; in Fig. 5 v0 – v5 contain pose information of the nearby vehicles: [0038] vi=[xi, yi, ψi, nl, nr, nt]T)
and the lane-obstacle relation evolution of the moving obstacle with each of the one or more lanes ([0033] “To model lane - wise interactions , the graphical model includes individual factors for the right , left , and same lanes that combines the sensor data 260 (e.g. , pose and map - based data ) about the nearby vehicles that are within respective lanes”).
The examiner understands in the cited document both Fig. 4 and Fig. 5 are spatiotemporal graphs. Fig. 5 is derived from Fig. 4 ([0033] “S-RNN 250 is derived from, for example, a graphical model that captures spatiotemporal interactions between the nearby vehicles in the same and adjacent lanes.”; [0036] “The S - RNN 250 that is derived from the factor graph 400 employs the interpretable, high - level spatiotemporal structure of the factor graph 400 while using RNN units specifically to learn rich, nonlinear factor and node functions represented in the factor graph 400.”)

Regarding claim 22, Kusano teaches the data processing system of claim 20.
Kusano also teaches wherein the obstacle state evolution of the spatial position of the moving obstacle over the period of time is determined by using at least one of a long short-term memory (LSTM) network ([0047] To convert the graph 400 into the Structural RNN (S-RNN) 250, long short-term memory units (LSTMs) are used to represent each of the factors as factorRNNs; see Fig. 5, 510, 520, 530; also the S-RNN is used to obtain obstacle state evolution: ([0038] “For example, the prediction module 230 implements the S-RNN 250 to represent an ith vehicle at each time step t with the following state vector vi=[xi, yi, ψi, nl, nr, nt]T, where x and y are the absolute positions of the vehicle in meters in the world-fixed frame”), 
and wherein the lane-obstacle relation evolution of the moving obstacle to each of the one or more lanes over the period of time is determined by using at least one of a long short-term memory (LSTM) network or a multi-layer perceptron (MLP) network ([0047] To convert the graph 400 into the Structural RNN (S-RNN) 250, long short-term memory units (LSTMs) are used to represent each of the factors as factorRNNs; see Fig. 5, 510, 520, 530; also the S-RNN is used to obtain lane-obstacle relation evolution: [0038] “the prediction module 230 implements the S-RNN 250 to represent an ith vehicle at each time step t with the following state vector vi=[xi, yi, ψi, nl, nr, nt]T, where x and y are the absolute positions of the vehicle in meters in the world-fixed frame, ψ is a heading angle of the vehicle in radians, nl is the number of lanes to the left of the vehicle, nr is the number of lanes to the right of the vehicle, and nt is the number of total lanes on the roadway in the direction of travel of the vehicle 100.”)

Regarding claim 23, Kusano teaches the data processing system of claim 20.
Kusano also teaches wherein the operations further include determining an aggregated lane encoding based on a weighted sum of a lane encoding for each lane of the one or more lanes ([0049] final lane change classification (i.e., prediction indicators) is a function of W and b which are the weights and biases for the fully connected layers 550 and 560), 
wherein a weight for each lane of the one or more lanes is based on an attention score of each lane, wherein the intended movement of the moving obstacle is predicted further based on the aggregated lane encoding ([0053] S - RNN 250 is trained to learn factor functions for respective lanes about the vehicle 100 and determine likelihoods of different maneuvers therefrom; [0054] That is, the S - RNN 250 is trained to output predictions of lane changes according to the sensor data that is provided into the S - RNN 250 for training. Accordingly , through training the S - RNN 250 weights and biases of different nodes within the S - RNN 250 are adjusted over the training process until the provided outputs are, for example, sufficiently accurate or meet another indicator that specifies adequate training).
The examiner understands that the past weights are updated to current weights based on past likelihoods of different maneuvers (attention score).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kusano, in view of Karrman, in further view of Jain et al. (“Structural-RNN: Deep Learning on Spatio-Temporal Graphs”) and herein after will be referred to as Jain.

Regarding claim 3, Kusano, as modified (see rejection of claim 1), teaches the method of claim 2.
Kusano further teaches:
wherein the spatiotemporal graph comprises a plurality of types of nodes (Fig. 5 v0-v5 (obstacles) and vq (host vehicle)), a set of spatial edges (Fig. 5; Left, Same, and Right lane Edges) 

The examiner understands that Left, Same, and Right lane Edges are spatial edges as the nearby vehicles are able to be classified into where they are in the respective lanes [0042].

While Kusano does teach that the Left, Same, and Right lane Edges (510-530) contain temporal information, ([0048] “the forward pass of the Structural RNN 250 , each vehicle state at each time step is passed through the factorRNNs 510 – 530…”),
Kusano does not explicitly teach that the spatiotemporal graph comprises “a plurality of types of temporal edges”. 

However, Jain teaches that “Spatio-temporal graphs (st-graphs) are a popular general tool for representing such high-level spatio-temporal structures. The nodes of the graph typically represent the problem components, and the edges capture their spatio-temporal interactions.” (pg. 1), and Fig. 2a shows a plurality of temporal edges (ES and ET which are spatio-temporal edge and temporal edge respectively).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Kusano’s spatiotemporal graph to incorporate Jain’s plurality of types of temporal edges in the graph, in order to “[capture] their spatio-temporal interactions” (Jain pg. 1). 

Regarding claim 4, Kusano, as modified, teaches the method of claim 3.
Kusano also teaches wherein the types of nodes comprise an obstacle node representing the spatial position of the moving obstacle at a given time (Fig. 5 v0-v5), 
and a corresponding lane node representing each of the one or more lanes at the given time (Fig. 5, Node RNN 540: [0048] “the Structural RNN 250 has one nodeRNN 540 to combine the outputs of each factorRNN 510, 520, and 530”).

Regarding claim 5, Kusano, as modified, teaches the method of claim 4.
Kusano also teaches wherein each of the set of spatial edges indicating a corresponding pair-wise relationship between the obstacle node and the corresponding lane node (Fig. 5 arrows indicate relationship and Fig. 7; [0068] “the prediction module 230 provides information about the nearby vehicle 710 into the left lane recurrent unit 510, information about the nearby vehicle 720 into the same lane recurrent unit 520” where the vehicle/obstacle and the lane form a “pair”).


Regarding claim 6, Kusano, as modified, teaches the method of claim 3.
Kusano, as modified also teaches wherein the types of temporal edges comprise the obstacle state evolution of the spatial position of the moving obstacle over the period of time, and the lane-obstacle relation evolution of the moving obstacle with each of the one or more lanes over the period of time (Jain pg. 1 and Fig. 2a shows a plurality of temporal edges (ES and ET which are spatio-temporal edge and temporal edge respectively).
The examiner understands that Kusano, as modified has these features because Kusano teaches the obstacle state evolution and the lane-obstacle relation evolution (as cited for the rejection of claim 1) and Jain has been relied on for the plurality of temporal edges to capture temporal interactions cited and incorporated in the rejection of claim 3.

Claims 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kusano, in view of Karrman, in further view of Eriksson et al. (US 20200013281 A1) and herein after will be referred to as Eriksson.

Regarding claim 10, Kusano, as modified, teaches the method of claim 9.
Kusano also teaches further comprising, for each of the one or more lanes, determining a lane encoding (Fig. 5 510, 520, 530)
based on the lane-obstacle relation evolution of the moving obstacle with the lane, a current relative position of the lane to the moving obstacle ([0038] “S-RNN 250 that accepts electronic inputs including at least the pose information and lane information (e.g., a number and configuration of lanes)… vi=[xi, yi, ψi, nl, nr, nt]T”)
The examiner understands that the lane and position information of the vehicles inputted into 510-530 are at “each time step t” ([0038]) which shows an evolution of the moving obstacle with the lane and current relative position of the lane to the moving obstacle.

Kusano, as modified, does not explicitly teach determining a lane encoding based on a subsequent shape of the lane.

However, Eriksson teaches determining a trajectory ([0074] “the modules 100a-100d may be configured to predict a trajectory (e.g., path) of the objects 30a-30d.”) 
based on a subsequent shape of the lane. ([0074] “the predicted trajectory may be calculated based on the shape and/or path of the roads 202a-202b.”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Kusano to incorporate Eriksson to include determining a lane encoding based on a subsequent shape of the lane, because doing so would improve the accuracy of a vehicle trajectory prediction relative to a lane and, by extension, the lane change prediction for the vehicle.

Regarding claim 11, Kusano, as modified, teaches the method of claim 10.
Kusano also teaches further comprising, for each of the one or more lanes, determining an attention score of the lane ([0033] the prediction module 230 implements a structural - RNN 250 to analyze the sensor data 260 and generate prediction indicators that identify a likelihood of particular lane changes for the nearby vehicles (e.g. , left , same , right ))
based on the lane-obstacle relation evolution of the moving obstacle with the lane and a current relative position of the lane to the moving obstacle ([0033] the S - RNN 250 is derived from, for example, a graphical model that captures spatiotemporal interactions between the nearby vehicles in the same and adjacent lanes.)

Regarding claim 12, Kusano, as modified, teaches the method of claim 11.
Kusano also teaches wherein the aggregated lane encoding is determined based on a weighted sum of the lane encoding for each of the one or more lanes ([0049] final lane change classification (i.e., prediction indicators) is a function of W and b which are the weights and biases for the fully connected layers 550 and 560), 
wherein a weight for each of the one or more lanes is based on the attention score of the lane ([0053] S - RNN 250 is trained to learn factor functions for respective lanes about the vehicle 100 and determine likelihoods of different maneuvers therefrom; [0054] That is, the S - RNN 250 is trained to output predictions of lane changes according to the sensor data that is provided into the S - RNN 250 for training. Accordingly , through training the S - RNN 250 weights and biases of different nodes within the S - RNN 250 are adjusted over the training process until the provided outputs are, for example, sufficiently accurate or meet another indicator that specifies adequate training).
The examiner understands that the past weights are updated to current weights based on past likelihoods of different maneuvers (attention score).

Regarding claim 17, Kusano, as modified, teaches the non-transitory machine-readable medium of claim 16.
Kusano also teaches wherein the operations further comprise, for each of the one or more lanes, determining a lane encoding (Fig. 5 510, 520, 530)
based on the lane-obstacle relation evolution of the moving obstacle with the lane, a current relative position of the lane to the moving obstacle ([0038] “S-RNN 250 that accepts electronic inputs including at least the pose information and lane information (e.g., a number and configuration of lanes)… vi=[xi, yi, ψi, nl, nr, nt]T”), 
The examiner understands that the lane and position information of the vehicles inputted into 510-530 are at “each time step t” ([0038]) which shows an evolution of the moving obstacle with the lane and current relative position of the lane to the moving obstacle.

Kusano, as modified, does not explicitly teach determining a lane encoding based on a subsequent shape of the lane.

However, Eriksson teaches determining a path trajectory 0074] “the modules 100a-100d may be configured to predict a trajectory (e.g., path) of the objects 30a-30d.”) 
based on a subsequent shape of the lane. ([0074] “the predicted trajectory may be calculated based on the shape and/or path of the roads 202a-202b.”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Kusano to incorporate Eriksson to include determining a lane encoding based on a subsequent shape of the lane, because doing so would improve the accuracy of a vehicle trajectory prediction relative to a lane and, by extension, the lane change prediction for the vehicle.

Regarding claim 18, Kusano, as modified, teaches the non-transitory machine-readable medium of claim 17.
Kusano also teaches wherein the operations further comprise, for each of the one or more lanes, determining an attention score of the lane ([0033] the prediction module 230 implements a structural - RNN 250 to analyze the sensor data 260 and generate prediction indicators that identify a likelihood of particular lane changes for the nearby vehicles (e.g. , left , same , right ))
based on the lane-obstacle relation evolution of the moving obstacle with the lane and a current relative position of the lane to the moving obstacle ([0033] the S - RNN 250 is derived from, for example, a graphical model that captures spatiotemporal interactions between the nearby vehicles in the same and adjacent lanes).

Regarding claim 19, Kusano, as modified, teaches the non-transitory machine-readable medium of claim 18.
Kusano also teaches wherein the aggregated lane encoding is determined based on a weighted sum of the lane encoding for each of the one or more lanes ([0049] final lane change classification (i.e., prediction indicators) is a function of W and b which are the weights and biases for the fully connected layers 550 and 560), 
wherein a weight for each of the one or more lanes is based on the attention score of the lane ([0053] S - RNN 250 is trained to learn factor functions for respective lanes about the vehicle 100 and determine likelihoods of different maneuvers therefrom; [0054] That is, the S - RNN 250 is trained to output predictions of lane changes according to the sensor data that is provided into the S - RNN 250 for training. Accordingly , through training the S - RNN 250 weights and biases of different nodes within the S - RNN 250 are adjusted over the training process until the provided outputs are, for example, sufficiently accurate or meet another indicator that specifies adequate training).
The examiner understands that the past weights are updated to current weights based on past likelihoods of different maneuvers (attention score).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210171025 A1: Ishikawa et al. discloses moving body behavior prediction device and moving body behavior prediction method 
US 10877482 B2: Kindo discloses trajectory setting device and trajectory setting method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661